Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 1 of 13 Page ID #:13646
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 2 of 13 Page ID #:13647
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 3 of 13 Page ID #:13648
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 4 of 13 Page ID #:13649
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 5 of 13 Page ID #:13650
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 6 of 13 Page ID #:13651
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 7 of 13 Page ID #:13652
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 8 of 13 Page ID #:13653
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 9 of 13 Page ID #:13654
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 10 of 13 Page ID
                                #:13655
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 11 of 13 Page ID
                                #:13656
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 12 of 13 Page ID
                                #:13657
Case 2:20-cv-02250-CAS-SK Document 333 Filed 04/12/21 Page 13 of 13 Page ID
                                #:13658
